DETAILED ACTION

Response to Amendment
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.
Applicant argues Park falls short of teaching switching configuration on the preamble receive target power to a UL type of transmitting the preamble.  The Examiner respectfully disagrees.  In view of Applicant specification par.053-054, US Pub. 2021/0029645, Park discloses the wireless device may select the SUL carrier for an initial access or select the NUL carrier for an initial access based on the first power value indicated from the base station (par.0321 “the power value may be at least one of….and/or the like”), whereas “select” reads on “switching” with broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Park (US Pub. 2019/0261234) in view of Liberg (US Pub. 2020/0359419).
Regarding claim 7, Park discloses a terminal comprising: 
a receiver (par.0215 “a transceiver may be a device that comprises both a transmitter and a receiver”) that obtains information on preamble received target power from a base station apparatus (par.0278 “a base station may send one or more parameters…….preamble initial received target power”); 
a processor (par.0210 “processor 314”) that; changes configuration information on the preamble received target power, the configuration information including a plurality of power values (par.0316 “One or more wireless devices receiving the at least one system information…..to the BS2 1712 based on uplink configurations, one or more random access preambles via the NUL carrier or via the SUL carrier.  The first power value….an RSRP threshold, a power threshold, a first threshold, a broadcast threshold may be determined. A wireless device may transmit a random access preamble via the NUL…..12dB from the Cell1 is larger that the…..10dB”) and determines preamble transmission power based on the changed configuration information on the information on the preamble received target power (par.0316 “”the first power value…..may be determined.  A wireless device may transmit a random access preamble”), and
a transmitter (par.0215 “a transceiver may be a device that comprises both a transmitter and a receiver”) that transmits a preamble to the base station apparatus with the determined preamble transmission power (par.0282 “The wireless device may determine a transmit power for a transmission of a selected random access preamble at least based on an initial preamble power and a power-ramping factor”, par.0316 “”the first power value…..may be determined.  A wireless device may transmit a random access preamble”).  
wherein the processor switches the configuration information on the preamble received target power according to a UL type for transmitting the preamble (par.0316 “based on the uplink configuration parameters, one or more random access preambles via the NUL carrier of via the SUL carrier”, par.0312 “A wireless device may select the SUL carrier for and initial access in the Cell1……A wireless device may select the NUL carrier for an initial access in the Cell1”).
Liberg discloses change configuration information on the preamble received target power including a plurality of power values (par.045-047 “Pcmaxc which is limited by the allowed in thie cell’, “Pcmax Hc, PCMAX L,c ...represents ihe maximum allowed power in the serving cell and is signaled to the UE") and that determines preamble transmission power based on the changed configuration information on the information on the preamble received target power (par.0443). Liberg’s teaching are cumulative to those of Park, namely that one of ordinary skill in the art would understand transmission powers can be based on a coverage enhancement level associated with the UE, which can introduce unnecessary interference into the system as suggested by Liberg (par.004).
Regarding claim 9, the modified Park discloses everything as claim 7 above.  More specifically, the modified Liberg discloses a base station apparatus comprising: 
a transmitter (Park, par.0121 “transmit via one or more antennas”) 
transmits to the terminal (Park, par.0278 “a base station may …unicast, multicast, broadcast”);
a receiver (Park, par.0215 “the wireless link 330A….330B…..a transceiver may be a device that comprises both a transmitter and a receiver”).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642